Citation Nr: 0414707	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1999, for special monthly compensation benefits based on 
being housebound, with one disability rated as 100 percent 
disabling, and others in combination rated as 60 percent 
disabling, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1969.  He served in combat in Vietnam and his 
medals and badges included the Purple Heart Medal, the Combat 
Infantryman Badge, and the Bronze Star Medal with "V" 
Device and two Oak Leaf Clusters.  He died at the Naples 
Community Hospital in Naples, Florida, on August [redacted], 2001.  
The appellant is his surviving spouse.  


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable decision 
of the accrued benefit claim has been obtained.  

2.  The veteran died in August 2001.  The appellant, his 
surviving spouse, filed a claim for accrued benefits that was 
received September 2001, well within one year of the 
veteran's death.  

3.  At the time of the veteran's death there was a claim 
pending for housebound benefits.  

4.  In a decision review officer decision dated in January 
2003, entitlement to accrued benefits was granted, effective 
January 4, 1999.  It was determined there was entitlement to 
special monthly compensation benefits on account of diabetes 
mellitus with neuropathy and anemia rated 100 percent 
disabling and an additional service-connected disability of 
end stage renal disease, independently ratable at 60 percent 
or more, from that date.  

5.  The initial claim for increased disability benefits based 
on the veteran being housebound was received on March 21, 
2001.

6.  There is no remaining question of law or fact to be 
decided on the issue of entitlement to an earlier effective 
date for accrued benefits purposes.  


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than 
January 4, 1999, for an award of increased special monthly 
compensation based on being housebound, for accrued benefits 
purposes, is moot.  38 U.S.C.A. §§ 511, 7104 (West 2002); 
38 C.F.R. §§ 3.351, 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including assisting and notifying the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The Board finds 
that in this particular case, the requirements of the VCAA 
and its implementing regulations have been met.  

In light of the grant of the benefit sought on appeal for the 
maximum period of not more than two years prior to the 
veteran's death, no further evidence is necessary to 
substantiate the claim for accrued benefits.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  As the full benefit allowed by law 
has been granted in this case, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the claim for VA benefits.  See 38 U.S.C.A. 
§ 5103A.  Additional assistance is also not warranted because 
accrued benefits claims are to be decided based on evidence 
in file at the death of the veteran.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the statute and regulations.  The undersigned is 
aware of the recent decision by the United States Court of 
Appeals for Veterans Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) which held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) must be 
provided to a claimant before the initial RO decision on a 
claim for VA benefits.

All the VCAA requires is that the duty to notify is 
satisfied, and the claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As noted above, however, the full benefit allowed by law has 
been granted in this case and there is no reasonable 
possibility that any additional assistance or notice is in 
order.  

In the several months before his death, the veteran sought 
special monthly compensation benefits based on being 
housebound.  The appellant, who was his surviving spouse, 
filed a claim for accrued benefits that were received in 
September 2001, several weeks after the veteran's death on 
August [redacted], 2001.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Upon the 
death of a veteran, accrued benefits are paid first to any 
living spouse of a deceased veteran, then to any living 
children, in pertinent part.  In all the cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of the last 
sickness or burial.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000.  

Review of the record reveals that in a decision review 
officer rating decision dated in January 2003, the appellant 
was deemed entitled to accrued benefits from January 4, 1999.  
It was determined that entitlement to special monthly 
compensation benefits was met at the time of a VA outpatient 
visit on that date.  It was reported the veteran was on 
hemodialysis at that time.  As noted by the decision review 
officer in the rating decision, payment was limited to a 
period of not more than two years prior to death for accrued 
benefits purposes.  In light of the decision that entitlement 
is warranted for accrued benefits purposes for the two-year 
period prior to the veteran's death, there remains no 
question of law or fact for the Board to decide at this time.  
See Waterhouse v. Principi, 3 Vet. App. 473 (1992).  
Entitlement has been granted for the period not to exceed two 
years prior to the veteran's death.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  The Court has held "where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), quoting 
Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991).  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

The Board notes that the recently passed Veterans Benefits 
Act of 2003 signed into law by the President in December 2003 
has resulted in the repeal of the two-year limitation on 
payment.  However, the effective date of the elimination of 
the two-year limitation on payment pertains to cases where 
death occurred on or after the date of enactment of the 
Veterans Benefits Act in December 2003.  Unfortunately, the 
liberalizing legislation applies only to deaths occurring on 
or after the effective date of the act and the change is not 
applicable to the appellant's claim.  The Board is bound by 
the law.


ORDER

The appeal for an effective date earlier than January 4, 
1999, for an award of special monthly benefits based on being 
housebound for accrued benefits purposes is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



